Citation Nr: 1527224	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-05 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to July 1946, and died in December 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
FINDINGS OF FACT

1.  The Veteran died in December 2011 from chronic renal failure with atherosclerotic heart failure and hypertension listed as significant conditions contributing to death.  Service connection for these disabilities had not been established or claimed.

2.  At the time of his death, the Veteran was not receiving VA service-connected compensation or nonservice-connected pension benefits. 

3.  The body of the Veteran was not held by a State or a political subdivision of a State.

4.  The Veteran did not die while in a VA Medical Center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for nonservice-connected burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2014); 38 C.F.R. §§ 3.1700-3.1713 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that 38 U.S.C.A. §§ 5103(a) and 5103A (West 2014) and 38 C.F.R. § 3.159 (2014) impose obligations on VA in terms of its duty to notify and assist claimants.

As explained below, however, the law, and not the evidence, is dispositive in this case; hence, VA's duties to notify and assist claimants pursuant to the above-noted legal authority are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Thus, even if the Board was to presume, for the sake of argument, that there is some deficiency insofar as preliminary VA notice and development, such would be inconsequential and, therefore, at most harmless error.  As such, there is no prejudice to the appellant in the Board proceeding to adjudication of this claim at this juncture.

The basic facts in this case are not in dispute.  The Veteran died in December 2011.  His death certificate lists the immediate cause of death as chronic renal failure.  Atherosclerotic heart failure and hypertension were as listed as significant conditions contributing to death.  The informant is listed as the Veteran's spouse, who is the appellant in this case.

The regulations governing burial benefits were amended on July 7, 2014, during the pendency of the claim.  Specifically, VA removed 38 C.F.R. §§ 3.1600 through 3.1612 and replaced them with new §§ 3.1700 through 3.1713, which are written and organized for clarity and ease of use.  VA is also improved delivery of burial benefits by, among other things, automatically paying surviving spouses certain burial benefits when eligibility for those benefits can be determined from evidence of record, paying flat-rate burial and plot or interment allowances that are equal to the maximum benefit authorized by law, and establishing a priority of payment to non-spouse survivors.  These changes allow VA to automate payment of a burial allowance to most surviving spouses and expedite the adjudication of all other burial benefits claims. 

The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  While § 3.1702 explains that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014, this case does not involve the provisions regarding automatic payments to surviving spouses or priority of payments.

While the RO has not had an opportunity to consider the appellant's claim under such revised regulations, there is no prejudice in proceeding with a decision on his claim at this time as the new regulations do not change the substantive requirements pertaining to a burial allowance based on a non-service-connected death.  See 38 C.F.R. § 3.1600(b) (2013); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

According to 38 C.F.R. § 3.1705, (a) VA will pay the maximum burial allowance specified in 38 U.S.C. 2302 for the burial and funeral expenses of a veteran described in paragraph (b) of this section, unless VA has evidence on the date it receives notice of the veteran's death that the expenses incurred were less than that amount.  Payment of the nonservice-connected burial allowance is subject to other applicable regulations in subpart B of this part.

(b) A burial allowance is payable under this section for a veteran who, on the date of death: (1) Was receiving VA pension or disability compensation; (2) Would have been receiving disability compensation but for the receipt of military retired pay; or (3) Had pending any of the following claims: 

(i) An original claim for pension or disability compensation, and the evidence in the claims file on the date of death and any evidence received under paragraph (d) of this section is sufficient to grant pension or disability compensation effective before the date of death; or 

(ii) A claim to reopen a previously denied pension or disability compensation claim, based on new and material evidence, and the evidence in the claims file on the date of the veteran's death and any evidence received under paragraph (d) of this section is sufficient to reopen the claim and grant pension or disability compensation effective before the date of death; or 

(iii) A claim for which a person would be eligible to substitute for the deceased veteran under 38 U.S.C. 5121A , Substitution in case of death of claimant, and that claim, once processed to completion by the substitute, results in the grant of pension or disability compensation effective before the date of death. 

In addition to the nonservice-connected burial allowance authorized by this section, VA may reimburse for transportation expenses related to burial in a national cemetery under § 3.1709 (Transportation expenses for burial in a national cemetery, but only if eligibility under paragraphs (b) of this section is based on a pending claim for, or award of, disability compensation, or eligibility for disability compensation but for receipt of military retired pay, rather than a claim for, or award of, pension); and, VA may pay the plot or interment allowance for burial in a State veterans cemetery under § 3.1707(a). 

Burial benefits are also payable if a veteran dies from non-service-connected causes while hospitalized by VA.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1706(a)(b).  For burial allowance purposes, the term "hospitalized by VA" means (1) admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or 1711(a); (2) admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703 (pertaining to non-VA facilities which have contracted with VA to furnish hospital care or medical services); (3) admission (transfer) to a nursing home for nursing home care at the expense of the United States; or (4) admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under 38 U.S.C.A. 
§ 1741.  38 U.S.C.A. § 2303(a)(2); 38 C.F.R. § 3.1706(b). 
When a veteran dies while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment or care; or, was hospitalized by VA pursuant to any of the above situations (1-4 of this section) but was not at the facility at the time of death and was (i) on authorized absence that did not exceed 96 hours at the time of death; (ii) on unauthorized absence for a period not in excess of 24 hours at the time of death; or, (iii) absent from the facility for a period not in excess of 24 hours of combined authorized and unauthorized absence at the time of death. 

(d) Additional allowances available based on death while hospitalized by VA.  In addition to the burial allowance authorized by this section:

(1) VA will reimburse for the expense of transporting the remains of a person described in paragraph (b) of this section to the place of burial subject to the limitations of § 3.1709 and where the death occurs within a State and: 

(i) The place of burial is in the same State or any other State; or 

(ii) The place of burial is in Canada or Mexico.  However, reimbursement for transportation of the remains for such burial is authorized only from the place of death within a State to the port of embarkation within a State, or to the border limits of the United States. 

In addition, VA may pay the plot or interment allowance for burial in a veterans cemetery under § 3.1707, Plot or interment allowance.  38 U.S.C. 2303(a), 2308; 38 C.F.R. § 3.1706. 

An application for non-service-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. 
§ 2304; 38 C.F.R. § 3.1703(a).

The record discloses that the Veteran died at home in December 2011, and a timely application for non-service connected burial benefits was filed in February 2013.

The Board initially notes that the Veteran did not die as a result of a service-connected disability or disabilities, nor has the appellant so contended.  Moreover, while the Veteran was service-connected for chronic dermatophytosis of the hands, which was rated at 10 percent disabling from March 17, 1948 to July 5, 1949, it was reduced to zero percent on July 6, 1949, and remained noncompensable at the time of his death.  A noncompensable, or zero percent, disability evaluation does not yield any actual compensation.  As such, the Veteran was not, at the time of his death, in receipt of VA service-connected compensation or nonservice-connected pension benefits.  Therefore, the criteria for entitlement to burial benefits are not met pursuant to 38 C.F.R. § 3.1705(b)(1) as the award of service connection must be a compensable one.

Additionally, the record does not show, nor does the appellant contend, that the Veteran would have been receiving disability compensation but for the receipt of military retired pay, or had an original or reopened claim for VA benefits pending at the time of his death.  See 38 C.F.R. § 3.1705(b)(2)-(3).

Additionally, as the Veteran died at home, burial allowance under § 3.1706 is not warranted.  While the appellant asserts the Veteran should have been in a VA hospital but was more comfortable at home, the fact remains that he was not hospitalized by VA at the time of his death.  Nor is a burial allowance under 3.1708 applicable, as that provision concerns burial of a veteran whose remains are unclaimed. 

The Veteran was eligible for burial in a national cemetery due to his status as a veteran.  38 C.F.R. § 38.620(a).  When such a Veteran dies from nonservice-connected causes, and is buried in a private cemetery, such as in the instant case, entitlement to a plot or interment allowance is warranted when the following conditions are met: 

(1) The veteran is eligible for a burial allowance based on non-service-connected death under 38 C.F.R. § 3.1705;

(2) The veteran is eligible for a burial allowance based on VA hospitalization at time of death under 38 C.F.R. § 3.1706;

(3) The veteran was discharged from active service for a disability incurred or aggravated in line of duty (VA will accept the official service record of such discharge as proof of eligibility for the plot or interment allowance and VA will disregard any previous VA determination made in connection with a claim for monetary benefits that the disability was not incurred or aggravated in line of duty); or

(4) The veteran, at the time of discharge from active service, had a disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 C.F.R. § 3.1707(c). 

The maximum statutory amount payable for a plot or interment allowance is $700.  38 U.S.C.A. § 2303. 

As discussed above, the Veteran does not meet the criteria for a burial allowance under 38 C.F.R. § 3.1705 or 38 C.F.R. § 3.1706.  Service treatment records fail to show he was discharged from service due to disability.  Likewise, at the time of discharge from active service, there was no disability shown by official service records other than a fungus infection on the left ring finger, which in medical judgment would not have justified a discharge for disability. 

Under these circumstances, nonservice-connected burial benefits are not warranted. The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  There being no doubt to be resolved, the benefit sought on appeal must be denied.


ORDER

Entitlement to nonservice-connected burial benefits is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


